Citation Nr: 1404291	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an effective date earlier than December 30, 1999, for a 70 percent evaluation for major depressive disorder (MDD). 

2. Entitlement to an effective date earlier than December 30, 1999, for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971. 

Review of the record reveals that the Veteran initially filed a claim of entitlement to service connection for depression on March 29, 1994.  The RO denied the claim in a January 1995 rating decision.  The Veteran appealed this matter to the Board.  The claim was remanded by the Board in October 1997, January 1999, and August 2003 for additional development.

In a January 2005 decision, the Board granted entitlement to service connection for MDD.  Thereafter, a February 2005 Decision Review Officer (DRO) rating decision implemented a January 2005 decision of the Board which had granted service connection for MDD.  In implementing the decision of the Board, the DRO granted an initial 50 percent disability rating for MDD, assigning an effective date of March 29, 1994 (the date of the Veteran's original claim for service connection for MDD).  The Veteran did not appeal the February 2005 DRO rating decision.  However, shortly thereafter, in a statement received on February 2, 2005, the Veteran requested an increased rating for his service-connected MDD. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted a 70 percent rating for MDD and granted entitlement to TDIU, assigning an effective date of February 2, 2005, for both awards.  The Veteran appealed the effective date assigned in this decision to the Board, contending that the effective dates for the assigned 70 percent rating and award of TDIU should be earlier. 

During the course of the appeal, in a February 2007 rating decision, a DRO granted an earlier effective date of December 30, 1999, for the assignment of the 70 percent evaluation for MDD and for the award of TDIU.  

A hearing was held in September 2007, at the Portland RO, before the undersigned, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2013) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file. 

In February 2009, the Board issued a decision denying the Veteran's claims of entitlement to an earlier effective date for the assigned 70 percent disability rating for MDD and entitlement to an earlier effective date for the grant of TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2010 Order, the Court vacated the February 2009 decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board remanded the Veteran's claim in June 2010 in accordance with the Joint Motion and in May 2011 for additional development.  The RO in Manila, the Republic of the Philippines, has most recently had jurisdiction over the case.  It issued a supplemental statement of the case to the Veteran for the matters on appeal in February 2013.  The case is now before the Board for further review.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."  The Veteran's Virtual VA eFolder contained a VA and SSA State Prisoner Computer Match form with a run date of October 8, 2013.  It showed that the Veteran was incarcerated at Coffee Creek Correctional Facility in Wilsonville, Oregon, with a date of confinement of April 18, 2013.


FINDINGS OF FACT

1.  The record does not reflect that it was factually ascertainable prior to December 30, 1999, that the Veteran's service-connected MDD was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood. 

2.  The record does not reflect that it was factually ascertainable prior to December 30, 1999, that the Veteran was unemployable due to his service-connected MDD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to December 30, 1999, for a 70 percent evaluation for service-connected MDD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 (2013). 

2.  The criteria for the assignment of an effective date prior to December 30, 1999, for the grant of entitlement to TDIU have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Nevertheless, in this case, the Veteran is challenging the effective date for the grant of a 70 percent evaluation for service-connected MDD as well as the grant of entitlement to TDIU.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  VAOPGCPREC 8-03 (December 22, 2003).  Thus, because the notice that was provided before the 70 percent evaluation for MDD and TDIU were granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Therefore, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claims for an earlier effective date for the grant of a 70 percent evaluation for his service-connected MDD and for the award of TDIU.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The duty to assist was also met in this case.  The RO has obtained service treatment records, service personnel records, and all pertinent VA and private treatment records.  The Veteran submitted records from the Social Security Administration as well as multiple written statements discussing his contentions and testified at a September 2007 hearing before the undersigned.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his claims.

In May 2011, the Board most recently remanded these matters to obtain VA treatment reports from the Portland Vet Center as well as the Veteran's vocational rehabilitation file.  Those records were subsequently added to the claims files.  Consequently, there has been substantial compliance with the May 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

The Veteran seeks an effective date earlier than December 30, 1999, for the awards of entitlement to a 70 percent evaluation for service-connected MDD and entitlement to a TDIU.

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  

Except as provided in 38 C.F.R. § 3.400(o)(2) and 38 C.F.R. § 3.401(b), the general rule as it pertains to the effective date for an award of increased compensation is that the effective date of such award will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2013).  An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  In this context, the law provides that the effective date of the award "shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), the General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence established that the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

New and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  Where a claim is granted based on new and material evidence received within an appeal period or prior to an appellate decision, the effective date shall be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1) (2013). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 12 Vet. App. 377 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  Brannon v. West, 12 Vet. App. 32 (1998). 

Under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, to include major depressive disorder (evaluated under Diagnostic Code 9434), is as follows:  A 70 percent evaluation is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2013). 

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood. 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

In determining an effective date for an award of a TDIU, VA must make two essential determinations.  It must determine (1) when a claim for TDIU was received, and (2) when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013).

With respect to the first of these determinations (when a claim for TDIU was received), the Board notes that, once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2013).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  However, an informal claim for TDIU need not be specifically labeled as such.  Indeed, the United States Court of Appeals for the Federal Circuit has held that VA has a duty to determine all potential claims raised by the evidence, applying all relevant laws and regulations, and that once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, VA must consider entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court similarly held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

With regard to the second of the aforementioned determinations (when a factually ascertainable increase in disability occurred so as to warrant entitlement to TDIU), the Board notes that TDIU may be awarded, where a veteran's scheduler rating is less than total, if evidence is received to show that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16 (2013).  

Normally, consideration is given to such an award only if the veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a) (2013).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  38 C.F.R. § 4.16(b) (2013).  Rather, "[i]t is the established policy of [VA] that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled."  Id.

Factual Background and Analysis

In this case, the Veteran seeks earlier effective dates for the assigned 70 percent rating for his service-connected MDD and for the award of entitlement to TDIU, both effective as of December 30, 1999.  As noted in the Introduction, the DRO, in a February 2005 rating decision, assigned an initial rating of 50 percent for MDD, effective March 29, 1994, in implementing the January 2005 decision of the Board, which granted service connection for MDD after a lengthy appeal period since the claim for service connection had been filed on March 29, 1994.  The Veteran did not appeal the February 2005 rating decision but instead submitted a claim for an increased rating for his service-connected MDD that was received on February 2, 2005. 

After development of the evidence, such as obtaining a May 2005 VA examination, the RO granted a 70 percent rating and entitlement to TDIU in the August 2005 rating decision.  The RO assigned February 2, 2005, as the effective date for both the 70 percent rating and for the award of TDIU, as this was the date the Veteran submitted his increased rating claim for MDD following the February 2005 rating decision.  The Veteran filed a timely appeal of the effective dates assigned in the August 2005 rating decision. 

However, the Board notes that, where a claim is received in the appeal period of a rating decision which adjudicated the same issue and that claim is subsequently granted based on new and material evidence, an effective date may be set as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1) (2013).  Therefore, during the appeal period of the August 2005 rating decision, the RO examined the evidence in this case to determine when the effective date for the 70 percent rating for MDD and for entitlement to TDIU should be set without regard to the February 2005 rating decision.  Thus, in effect the August 2005 rating decision was the decision which implemented the Board's January 2005 decision granting service connection for MDD by assigning an initial rating for MDD as of the date that service connection was established, i.e., March 29, 1994. 

In assigning an initial rating for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim for service connection is the most probative of the degree of disability existing at that time should be the evidence used to decide an original rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   Where VA determination of an initial rating for a disability involves the examination of evidence over a long period of time-as here where the time between the claim for service connection for MDD in 1994 and the grant of service connection by the Board in 2005 spanned more than a decade--a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the original claim was filed until a final decision on that claim is made.  Cf. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the RO, in effect, has assigned a "staged" rating for MDD in assigning an initial 50 percent rating from the date of the claim for service connection, i.e., March 29, 1994, and a 70 percent rating and TDIU from December 30, 1999.  The Veteran has appealed the December 30, 1999, effective date for the 70 percent rating for his service-connected MDD and the award of TDIU, alleging that that effective date should be earlier. 

Since effective dates for disability ratings like the matters in this case are established based on "facts found" or as of the date that it is "factually ascertainable" that a certain degree of disability is shown for the particular disability at issue, the Board has based its decision below on the pertinent evidence from March 1994 to December 30, 1999, to determine whether it was factually ascertainable from that evidence that the criteria for a 70 percent rating for MDD and the requirements for TDIU were met earlier than that date.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

I.  Major Depressive Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that December 30, 1999, is the correct date for the assignment of the 70 percent disability rating for the Veteran's service-connected MDD.  The Veteran has alleged that he is entitled to an earlier effective date prior to December 30, 1999, for the assignment of the 70 percent disability evaluation.  Specifically, he contends that the effective date for the 70 percent evaluation should be March 29, 1994, the date his claim for service connection for MDD was received.  However, there is no basis under the governing legal criteria to establish that such an earlier effective date is warranted. 

After reviewing the evidence of record, the Board finds that the Veteran first presented his claim for service connection for major depressive disorder in a statement received in March 1994.  The record does not contain any statement or action dated earlier than March 1994, indicating intent to file a claim for service connection pertaining to this disability.  In fact, this statement was the first document in the Veteran's claims folder.  As such, intent to file a claim for service connection for major depressive disorder was first expressed in the statement received on March 29, 1994. 

A March 1994 VA emergency room record showed a diagnosis of major depression.  Mental status findings were listed as casually dressed, normal speech, tearful affect, poor sleep, positive suicidal ideation/homicidal ideation with detailed plan but no intent, fully able to plan for safety, future oriented, and good insight/judgment.  The examiner noted his suspicions that the Veteran could seem quite functional yet be quite distressed. 

VA treatment records dated in March and April 1994 noted complaints of long term depression.  Treatment records dated in 1994 from the Portland Vet Center were associated with the record.  The Veteran was noted to be feeling depressed, weepy, scared, very nervous, and not sleeping.  A Mental Status Checklist conducted just before the Veteran entered inpatient treatment showed findings of clean appearance, cooperative manner, above average intelligence, appropriate speech, normal mood, unimpaired sensorium, appropriate affect, relaxed motor activity, good judgment, no evidence of thought disorder, sleep disturbance, and suicidal thought with no wish die.

VA hospital treatment records dated from April 1994 to May 1994 detailed inpatient treatment for major depression with an assigned GAF score of 60/70.  Mental status examination findings were listed as well dressed, appropriate affect and behavior, regular speech and thought processes/content, no suicidal or homicidal ideation, no hallucinations or delusions, oriented, intact concentration and memory, normal intelligence, normal judgment, and good insight.  On discharge, the Veteran was noted to have major depression in partial remission.

VA treatment records dated from June to November 1994 note that the Veteran experienced depression, sleep disturbances, feelings of self-doubt and worthlessness, mood swings, some suicidal thoughts with no intent to act, and some manic behavior, but that he was reasonably stable, sleeping better, employed, and was accepted into a PhD program.  While the Veteran complained of suicidal thoughts and reported difficulty in his business ventures in February 1995, the Veteran was noted to be improved with complete resolution of suicidal ideation in April 1995.  Additional treatment notes dated from April to July 1995 showed findings of improved depressive disorder in fair remission.  Records dated in August and September 1995 showed the Veteran was found to be an unsuitable participant in group therapy due to dramatic and passive aggressive behavior.  It was noted that his repeated bomb threats were fantasies that the treatment provider found were not related to his Axis I diagnosis.  A December 1995 treatment record noted complaints of depression and sleep impairment after being off Zoloft for a month.  The examiner noted that the Veteran was tearful, diagnosed adjustment disorder versus recurrent MDD, and assigned a GAF score of 30-40.  A July 1996 treatment note listed findings of depressive syndrome and mixed personality disorder.

During an October 1998 Board hearing, the Veteran discussed his psychiatric symptoms.  When asked if he had anything he wanted to make part of the record that was not included in an earlier August 1995 hearing transcript, he made a somewhat random statement that he wanted "to make it clear how I am going to take actions to end my life and others".

In August 1999, private treatment records from Kaiser Permanente were associated with the record.  In a May 1993 treatment record, the Veteran was noted to have depression that improved with use of Prozac.

In November 1999, the Veteran reported complaints of low mood, depression, and anger issues but denied suicidal and homicidal ideation.  It was determined that he needed further evaluation, but the Veteran stated that he could wait for that appointment.  Such an evaluation was conducted on December 30, 1999, at which time the examiner diagnosed MDD vs. bipolar affective disorder (BAD) and assigned a GAF score of 35.  The Veteran reported a long history of mood/anger problems; a recent history of moderate depression with hypersomnolence, anhedonia, and difficulty initiating action; increased appetite with binge eating; no libido and poor concentration; daily suicidal ideation with plans but no specific intent; no history of substance abuse; and homicidal ideation with fantasies of plans but no specific intent or history of acting on those fantasies.  The examiner highlighted that chart review back to 1994 was consistent with his report that the fantasies were long term but not likely to be acted upon.  The Veteran described brief periods of needing little sleep, working on 3-4 projects at once, socialization, hyperenergy, and increased libido.  It was indicated that he was currently working on his dissertation; lived alone but had a new lady friend; had difficulty in work settings due to his "personality" as well as anger outbursts; and spent time sleeping with few activities/supports.  Mental status examination findings were listed as casually and appropriately groomed; constricted affect, tearful at times with no indication of anger; normal speech and thought content that included suicidal ideation/homicidal ideation with vague plans but no intent; no delusions, hallucinations, or cognitive deficits; and intact judgment and insight with awareness of problems caused by behaviors but feels incapable of controlling his responses. 

During his September 2007 personal hearing, the Veteran testified that he had suffered from severe depression during that time period from 1994 to 1999. 

Additional VA treatment records dated from 1994 were associated with the record in 2010.  Those records contained private treatment notes dated in 1988 and 1989 showing findings of depression, inactivity, sleep impairment, no suicidal ideation, and weight gain.

In this case, evidence of record does not indicate that the Veteran's service-connected MDD was productive of occupational or social impairment with deficiencies in most areas prior to December 30, 1999.  As such, the Board finds that it was not factually ascertainable that the Veteran satisfied the necessary criteria for a 70 percent disability evaluation for his service-connected MDD for the period prior to December 30, 1999. 

Evidence of record detailed that the Veteran was able to obtain different types of employment to support himself, pursue a educational degree of the highest level throughout the appeal period, and participate in group and individual therapy sessions, showing difficulty but not an inability to establish and maintain effective work and social relationships.  He was repeatedly noted to display good judgment, good insight into his psychiatric condition, normal speech, and normal thought processes/content.  Although the Veteran did exhibit some of the criteria for a 70 percent rating, such as suicidal/homicidal ideation and depression, his overall disability picture more nearly approximated the criteria for a 50 percent rating prior to December 30, 1999.  See Maurehan, supra.  In other words, although the Veteran was found to have severe symptoms sufficient for a 70 percent disability rating upon evaluation on December 30, 1999, there is no objective evidence demonstrating the Veteran's service-connected MDD symptomatology more nearly manifested the degree of occupational and social impairment to warrant the assignment of a 70 percent evaluation prior to that date.  

The Board further points out that the assigned GAF score of 60/70 in May 1994 was clearly indicative of mild to moderate symptomatology and moderate but not severe impairment in social and occupational functioning due to service-connected MDD.  The Board is cognizant that an isolated assigned GAF score of 30-40 in the December 1995 VA treatment record appeared to reflect greater impairment than contemplated by the assigned 50 percent rating.  However, given the actual psychiatric symptoms shown in this case during the period prior to December 30, 1999, the Board finds that level of overall psychiatric impairment shown is more consistent with the assigned 50 percent rating, notwithstanding the isolated GAF score assigned in December 1995.

With respect to the Veteran's earlier effective date claim, during the entire appeal period, the Board has also considered his lay statements that his service-connected MDD symptomatology was worse than reflected by the rating assigned prior to December 30, 1999.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However the Veteran is not competent to identify a specific level of disability of his service-connected MDD according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's service-connected MDD prior to December 30, 1999, has been provided by the medical personnel who have examined him during that time period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in evaluation and treatment reports) directly address the criteria under which this disability was evaluated.

Based on the foregoing discussion, the effective date for the grant of the 70 percent rating for the Veteran's service-connected MDD cannot be earlier than the first date in which it was shown that his symptomatology had worsened.  38 C.F.R. § 3.400(a), (o) (2013).  Accordingly, the criteria for an earlier effective date for the assignment of 70 percent evaluation for the Veteran's service-connected MDD have not been met, and the benefit sought on appeal must be denied. 

II.  TDIU

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that December 30, 1999, is the correct date for the grant of TDIU.  Although the Veteran has alleged that he is entitled to an earlier effective date of March 29, 1994, for the award of entitlement to TDIU, there is no basis under the governing legal criteria to establish that an earlier effective date is warranted. 

The Veteran was granted entitlement to TDIU in an August 2005 rating decision, which also granted the Veteran a 70 percent disability evaluation for his service-connected MDD, effective February 2, 2005, the date VA received the Veteran's claim for an increased disability rating for his service-connected MDD.  The Veteran then appealed the effective date assigned, and in a February 2007 rating decision, an earlier effective date of December 30, 1999, was assigned by the DRO for the award of TDIU.

The Board observes that the Veteran has one service-connected disability rated as greater than 60 percent disabling as of December 30, 1999.  In this regard, the Veteran was assigned a 70 percent disability evaluation for his service-connected MDD, effective December 30, 1999.  As such, the Veteran met the objective criteria for entitlement to TDIU effective December 30, 1999.  38 C.F.R. § 4.16(a) (2013). 

The central inquiry in a TDIU claim is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.   

In a June 1994 statement, the Veteran outlined his job history since service separation.  He discussed having difficulties while holding jobs with the City of Salem (military related problems), the Peace Corps (mental breakdown), and the City of Miami Department of Community Development (crying in the office). 

In an August 1994 lay statement, the Veteran's brother indicated that the Veteran had trouble in the job field and had a hard time holding a job. 

VA treatment records dated in 1994 and 1995 detailed that the Veteran was employed and had been accepted into a PhD program. 

During an August 1995 RO hearing, the Veteran discussed his educational and occupational background, reporting that he had a Master's degree in city and regional planning and had started a PhD program.  He reported various means of income, including selling a home and living off the profits, security guard work, and working on a construction project. 

In an April 1999 statement, the Veteran indicated that he needed help getting a job or at least paying for his education.  He reported that he was forced to spend his education benefits to survive while he was medicated and suffering from trauma. 

A VA Mental Health Clinic evaluation was conducted on December 30, 1999, at which time the examiner diagnosed MDD vs. BAD.  The Veteran reported that he had completed his PhD course work in Negotiation and was currently writing his dissertation.  It was indicated that he was asked to resign from his last job as an adjunct college professor due to a verbal anger outburst with a security guard.  It was noted that he was currently receiving unemployment.  

In a January 2000 rating decision, the RO granted entitlement to nonservice-connected pension, noting that the Veteran had little problem obtaining gainful employment with his educational background but had problems retaining employment with the primary culprit being depression and suspected characterological issues. 

In a May 2005 VA examination report, a VA examiner stated that the Veteran's social, industrial, and emotional impairment warranted consideration for an unemployability rating due to the severity of his MDD and anxiety disorder symptoms.  

During the September 2007 Board hearing, the Veteran asserted that he had been unemployable, leaving or being dismissed from multiple jobs from 1994 to 1999, due to his depression symptoms.  He clarified that he had worked for a realtor and for Home Depot in 1992 and had never worked as a security guard or for an airline company.  The Veteran indicated it took him eleven years to obtain his PhD, finishing in August 2004.  

The Veteran's entire Vocational Rehabilitation file was obtained and associated with the record in 2013.  In a resume included in the file, the Veteran's work experience was described as serving as President/CEO of a wine import and wholesale company from 1981 to 1989, being a wine trainer for a supermarket chain in 2001, and teaching as an Adjunct Professor at Portland State University from 1998 to 2002.   

As noted above, the Veteran's sole service-connected disability does not meet the rating criteria for the assignment of a TDIU during the time period prior to December 30, 1999.  Although the record reflects that the Veteran had difficulty obtaining and maintaining employment prior to December 30, 1999, the Board notes that the totality of the evidence of record does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected MDD at any time prior to the assignment of entitlement to a TDIU rating effective from December 30, 1999.  Thus, a referral of the claim for extraschedular consideration under 38 C.F.R. § 4.16(b) is not required.

In reaching this decision, the Board has also considered the Veteran's assertions in written statements of record as well as during his hearings that his service-connected MDD has caused difficulties with employment or rendered him incapable of being employed since 1991.  However, as a layperson, his statements are not competent evidence of a medical opinion regarding employability in relation to his service-connected MDD.  Barr, 21 Vet. App. at 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

Based on the foregoing discussion, evidence of record does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected MDD prior to December 30, 1999, the date that his 70 percent evaluation for major depressive disorder was assigned.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  As such, entitlement to an effective date prior to December 30, 1999, for the grant of TDIU is denied.



ORDER

Entitlement to an effective date earlier than December 30, 1999, for a 70 percent evaluation for major depressive disorder is denied. 

Entitlement to an effective date earlier than December 30, 1999, for TDIU is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


